Title: To James Madison from Fulwar Skipwith, 10 October 1802
From: Skipwith, Fulwar
To: Madison, James


Paris 10 Octo. 1802
I beg you to excuse, my dear Sir, my writing to you personally on the subject of my Countrymens claims against this Government. I know that any communication of mine on that head, to be either correct in its manner, or useful to the public, ought to be addressed to the Department of State. But as in the present instance I have a personal motive of doing justice to myself, and cannot render all the information I have in respect to the claims without exposing the conduct & views of others, I may be permited to claim your indulgence for attempting to do both through the channel of a private letter. It is neither wise nor patriotic for a public Agent abroad to denounce publicly the corruption of men, in or out of place, unless thereby he can promote the rightful interests he represents, or could improve the good understanding between his own Country & the one in which he resides.
When I had last the honor of addressing the Secretary of State, in date of the 1st. Augt., I expected before this day to be able to furnish him a tolerably Satisfactory account of my success with the Council of liquidation of the public debt, in the Settlement of the claims under my controul. I was assured by the director of that Commission that in a very few weeks Certificates of liquidation would be granted me for the most of them. For some months preceeding my letter to the Secretary I found it impossible to get forward in any one—during that period mr. Swan was extremely attentive to me, & did not cease to repeat to me that untill I consented to pay somebody, I should do nothing. I told him, as I did on a similar occasion during Mr. Monroes mission here, that I knew not how to bribe, & if disposed, I knew not whom. Mr. Swan proposed me the expidient of doing it through him in the shape of a Commission, saying that no part of it was for himself, but the whole for certain employés whose names must be concealed. I consulted with mr. Livingston who agreed with me that there appeared but too much necessity of employing such means. After much thought & anxiety on the subject, I adopted Mr. Swans expedient, & accordingly bound myself to pay to his order (on receiving the liquidations) on all claims that had been placed in my hands prior to my being appointed to the office of agent of claims, the Commission of 2 pCent. I was aware that not having the right in virtue of my instructions of charging a Commission on those commited to me since, my conduct might be wrongly interpreted, or misrepresented, should I consent to grant what I had not a right to receive.
Mr. Swans expedient for some time seemed to work the effect of a Salutary & important remedy. Every day I learned at the Commission of a favorable report on some one or other of my claims—an informal note was given me of the work of many to the amount of 1,300,000₶. being complete: but farther experience began to teach me that the dose I had administered was no more than an expedient, and that the obstructions I expected to have removed, had returned with still more dangerous symptoms. I found less access to the Bureaux and when admited, more difficulty in understanding with the Chiefs on principles however fair, & on points however well established. In vain did I press for Certificates of liquidation on those claims, in favor of which they assured me Reports had been long made. In date of the  Thermidor I recd. a letter from the Director of the 4th. Division, charged specially with the American business, the equivocal and frivolous contents of which could but inspire me with distrust of his views. By the doctrine there supported, the best founded claims, those that have been settled by the final awards of Arbitrators, on the basis established by the Government themselves, now seemed likely to be anulled. By a subsequent letter from the same Director, I am given to understand that claims formerly liquidated by various Administrations in the Colonies for supplies, & referred by those Administrations to the Government here for payment, will be sent back to the Colonies. Bills drawn by the same Administrations on the Department of Marine in Paris, also for supplies, the Council insist must be liquidated agreeably to the law of the 24th. Frimaire, which sinks ⅔ds. of the principal, & funds the remaining third (worth about 52 ⅌. Cent[)]. In this case a total loss would result of the Interest, & nearly 5/6ths. of the principal.
Such is the disgraceful aspect of the American claims with which I am intrusted. That there is some unfair game behind the curtain, the circumstance I am now about to relate renders more than probable. Mr. Swan to whom of the Americans here, the doors of the Commission are well known to be exclusively open, & who instead of being indebted to the Government, as was proclaimed by them in his absence, in the sum of six millions, is now acknowledged to be a Creditor in the sum of a million & a half of Livers [sic], has come forward with an invitation to me & all others holding claims to accept the offer of certain powerful, but nameless personages, of Bons for all our claims, on deducting therefrom the interest & 30 per Cent of the principal—these Bons are obligations of the Government receivable in payment, of National Estate yet to be sold—they were a little while ago selling at 45 pCent, but are now raised to 86 perCent, and ’tis believed by the means of Government Brokers, who are the principal Gamblers here in all public paper. Many Individuals have consented to subscribe with Mr. S., who says he is not a Principal in the business, but is to receive a Commission of 5 ⅌ Ct. To induce me to subscribe he continued several days to urge that it was the only measure by which I could get my claims settled, & lastly finding that argument unsuccesful, he has offered to divide with me his Commission—this on eight million of Livres, the sum our claims are estimated at, would be a fortune to me, & would add something to his, but as neither my instructions from the Secretary of State through Mr. Livingston, nor my powers from the parties concerned, to say nothing of the repugnance I should feel in receiving an unfair emolument from an impure source, authorize me to make sacrifices, I have rejected the offer of Bons, which even in the hands of french men are speculated on by Government, & were they the property of Strangers, I fear would like many sorts of public paper that I have seen in this Country, get their disgrace from the very source that gave them Currency. In the present state of things however, I cannot conceal my fear of being able to terminate on better ground the claims commited to my charge. Were men & circumstances others [sic] than they are, I would, as I often did when I had the honest firmness of Mr. Monroe to support me, denounce such projects to the Government: but I am sure that in this instance, were I to do it, I should only be the victim of my own Zeal, & that neither myself, nor any one in my place, could hope to remove the evil: it has too deep a root; there exists with men high in place & power the determination of making a job of the few claims that have escaped the past iniquity & vicissitude of events: should this not be the case, we may hope to vanquish difficulties, but of this I despair. All that I can do, I conceive under present circumstances is to await the instructions of the Parties concerned, to whom I shall make known respectively the state & prospects of their business. By those who have acceded to Mr. S—ns proposition, I am blamed, because it seems the projectors must have the whole or none. By those absent I may be censured, should the plan fail & nothing eventually be realized; but conscious as I am on this occasion of having acted correctly & disinterestedly, I shall feel regardless of consequences if I am happy enough to place my conduct on the footing it deserves in your estimation & that of the President. I have the honor of remaining with every Sentiment of esteem & Respect Sir Your mo ob Servt
Fulwar Skipwith
 

   
   RC (DLC: Causten-Pickett Papers, Fulwar Skipwith Papers, box 5, Claims). Marked “Duplicate.” Addressee not indicated, but identified as JM on the basis of Skipwith to JM, 1 Dec. 1802.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:449–50.



   
   Skipwith left a blank space here.


